United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1273
                        ___________________________

                                     Mark Smith

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Larry Norris, in his individual capacity and in his official capacity as former
Director of the Arkansas Department of Corrections; Ray Hobbs, in his individual
      and official capacity as current Director of the Arkansas Department of
  Corrections; Dale Reed, in his individual capacity and as Warden of Ouachita
 River Correctional Unit; John Doe, 1-5 are unknown individuals or entities who
 had supervisory authority for the protection and safety protocol for inmate work
details; 6-10 are unknown individuals or entities who had the direct responsibility
                    for the daily safety protocol and assignments

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                          Submitted: November 4, 2014
                           Filed: November 17, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
      Mark Smith appeals the district court’s1 adverse grant of summary judgment
and dismissal of his action. After careful review, see Joseph v. Allen, 712 F.3d 1222,
1225 (8th Cir. 2013) (grant of summary judgment is reviewed de novo and is proper
when, viewing evidence in favor of nonmoving party, there is no genuine issue of
material fact), we affirm for the reasons stated by the district court. See 8th Cir. R.
47B.
                        ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-